Gilchrist, J.
The law does not permit one, by voluntarily performing a service or expending money for another, to make that other his debtor. The cases of implied assumpsit have arisen upon the request of the party supposed to have been benefitted by the services or disbursements. The case furnishes no evidence that the defendant requested the plaintiff to pay out the money for which he has instituted this suit. On the contrary, it appears that the witness, Moore, was the party applied to, and who undertook to procure the work to be done for the defendant. It is said that Moore was the agent of the plaintiff Nothing of the kind appears. Moore was employed by the plaintiff to go to Portland for a specific object, and was furnished with money to be applied to that object, and nothing else. There are certain purposes for which the relation of principal and agent may be established by an act of ratification subsequent to the vicarious *492act. But .no sucb effect can follow tbe ratification as to constitute a privity between these two parties against the will and without the consent of the defendant.
The instructions of the court were, therefore, erroneous, ■and the verdict must consequently he set aside and a

New trial granted.